Order, Supreme Court, New York County (Milton Tingling, J.), entered May 10, 2001, which denied plaintiff’s motion for a default judgment, unanimously reversed, on the law and the facts, without costs, unless defendants pay plaintiff $100 within 30 days of service of a copy of this order with notice of entry, in which event the order is affirmed, without costs.
A default judgment is unwarranted in view of the lack of prejudice to plaintiff, defendants’ showing of a meritorious defense and the short delay in serving an answer. However, we impose a penalty of $100 in view of defendants’ weak showing with respect to the cause of delay. Concur — Nardelli, J.P., Andidas, Saxe, Sullivan and Rubin, JJ.